435 F.3d 1147
UNITED STATES of America, Plaintiff-Appellee,v.Craig Allen LADWIG, Defendant-Appellant.
No. 04-30393.
United States Court of Appeals, Ninth Circuit.
January 27, 2006.

1
Stephanie J. Lister, Esq., USSP—Office of the U.S. Attorney, Spokane, WA, for Plaintiff-Appellee.


2
Christina L. Hunt, Esq., FPDWA — Federal Public Defender's Office, Spokane, WA, for Defendant-Appellant.


3
Before GOULD and BERZON, Circuit Judges, and SCHWARZER,* District Judge.

ORDER

4
In our opinion of December 27, 2005, we retained jurisdiction and directed the parties to provide supplemental briefing on whether either wished to pursue a limited remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). Because both parties have responded that they do not seek an Ameline remand, and other sentencing issues were resolved in our prior opinion, we now AFFIRM Ladwig's sentence, and direct the Clerk to issue the mandate after the time for filing a Petition for Rehearing or Petition for Rehearing En Banc has expired.



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation